Citation Nr: 1302765	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-39 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in White River Junction, Vermont (RO).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's current bilateral plantar fasciitis was etiologically related to his military service.


CONCLUSION OF LAW

Bilateral plantar fasciitis was incurred in or due to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis, because the Board is granting the claim herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty service from February 1970 to February 2000.  In August 2006, the Veteran submitted a claim of entitlement to service connection for bilateral plantar fasciitis, which was denied in an August 2007 rating decision.  Thereafter, the Veteran perfected an appeal.  The claim has been certified to the Board for appellate review.

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  In particular, there is no dispute that the Veteran currently has bilateral plantar fasciitis and, thus, post-service treatment of bilateral plantar fasciitis need not be discussed herein.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997)(holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The salient question with respect to this matter is whether the Veteran's current bilateral plantar fasciitis is related to his active duty service and, thus, the Board's analysis will focus on this inquiry.

During the pendency of this appeal, specifically during a June 2010 VA examination and a January 2012 Board hearing, the Veteran claimed that the ongoing rigors of his extensive military service eventually resulted in his bilateral plantar fasciitis.  He asserted that he began experiencing symptoms of bilateral plantar fasciitis sometime in 1988 or 1989 while stationed at the Pentagon, at which time he underwent several methods of treatment, including being provided orthotics.  He claimed that this disorder existed since then, manifesting at varying degrees of severity based on his level of activity.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994)(holding that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(holding that lay evidence is competent and sufficient in certain instances related to medical matters, including when it describes symptoms at the time that supports a later diagnosis by a medical professional).

A longitudinal review of his service treatment records revealed various instances of treatment for symptoms and disorders associated with the Veteran's feet, most notably pain.  The assessments and/or diagnoses on these occasions included athlete's foot, Achilles tendonitis, plantar warts, and uneven callus formation.  The Veteran's service treatment records also demonstrated that he was provided orthotics.  Additionally, his service treatment records demonstrated that the Veteran was an avid runner.  Specifically, a June 1986 service treatment record demonstrated that he ran approximately 20 miles per week.  The Veteran's service treatment records did not, however, include a diagnosis of bilateral plantar fasciitis.

The evidence of record included only one opinion addressing the etiological relationship between the Veteran's current bilateral plantar fasciitis and his military service, to include the above-mentioned symptoms and treatment.  In June 2010, the Veteran underwent a VA examination.  After reviewing the Veteran's relevant medical history, the Veteran's assertions as to the onset and course of his bilateral plantar fasciitis, and performing a clinical examination, the diagnosis was bilateral plantar fasciitis with status post right Morton's neuroma surgery, mild to moderate in severity.  With respect to the Veteran's inservice symptoms and treatments, the examiner noted that the Veteran was treated for painful calluses, plantar warts, and/or tinea pedis (athlete's foot) in June 1984, July 1986, and in 1985.  The examiner also observed that the Veteran was treated for Achilles tendonitis in August 1990, October 1990 and September 1991.  The examiner then noted that the Veteran's service treatment records did not similarly demonstrate that he received extensive treatment for bilateral plantar fasciitis.  Despite this absence, the examiner rendered the following opinion:

In terms of whether it is as least as likely as not that [the diagnosed] conditions are related to the Veteran's in-service treatment, I cannot resolve this issue without resort to mere speculation.  I can speculate that due to the pounding that [the Veteran] took over a 30[-]year career in the military to include any peace time injuries, I can speculate that his current conditions are from his old service in the military.  I just cannot give a probability regarding that.

Although the June 2010 VA examiner stated that an etiological opinion could not be rendered without resorting to mere speculation, the examiner then provided a rationale for the opinion reached, which was preceded by a thorough review of the relevant evidence of record, including the Veteran's statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Specifically, the examiner "speculated" that the Veteran's current bilateral plantar fasciitis was due to the "pounding" that he sustained over the course of his 30-year military career.  The Board accepts this opinion as adequate for purposes of determining the Veteran's entitlement to service connection for bilateral plantar fasciitis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, the examiner could not assign a "probability" to the likelihood that the Veteran's bilateral plantar fasciitis was related to his active duty service, which the Board finds diminishes the probative value of the June 2010 VA examination.   

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no evidence of record that disassociates the Veteran's current bilateral plantar fasciitis from his active duty service.  Indeed, as discussed immediately above, the only competent etiological opinion of record is that of the June 2010 VA examiner, which supports the Veteran's claim. 

Accordingly, even though the probative value of the June 2010 VA examination is diminished, with application of the doctrine of resolving doubt in the Veteran's favor, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's bilateral plantar fasciitis is related to his active duty service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is warranted for bilateral plantar fasciitis.


ORDER

Service connection for plantar fasciitis is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


